Citation Nr: 0011826	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (RO) in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the VARO in Wichita.

Service connection for PTSD was denied by the RO in a June 
1996 rating decision.    A timely appeal was not filed and 
the June 1996 decision became final.  In a communication 
received in December 1997, the veteran attempted to reopen 
his claim for service connection for PTSD.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
June 1996 rating decision.  A timely appeal was not filed, 
and the decision became final.

2.  The evidence submitted subsequent to the 1996 decision is 
not new and material, in that it is either cumulative of 
evidence previously considered or is not relevant and 
probative of whether the veteran has PTSD which is 
attributable to his active service.  


CONCLUSION OF LAW

The June 1996 rating decision that denied entitlement to 
service connection for PTSD is final and new and material 
evidence has not been submitted to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record discloses that service 
connection for PTSD was denied by rating decision dated in 
June 1996.  The veteran was noted by communication dated that 
month.  A notice of disagreement was received in August 1996, 
and a statement of the case was issued in September 1996.  
The veteran did not file a timely substantive appeal.  
Accordingly, the RO's decision of June 1996 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

However, if new and material evidence is received or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen the claim, even though the claim 
is ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  The Federal Circuit held that to be 
material, the evidence need only "be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.."  Id; see also Fossie v. West, 12 Vet. App. 1 
(1998).

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.

Finally, if the claim is well grounded, the Board will 
proceed to evaluate the merits of the claim after ensuring 
the VA's duty to assist has been fulfilled.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

As previously stated, entitlement to service connection for 
PTSD was denied in June 1996.  The evidence relied upon in 
making that decision included the veteran's service medical 
records which were without reference to psychiatric 
complaints or abnormalities.  

Also reviewed were service personnel records which revealed 
the veteran served in Vietnam from December 1966 to December 
1967.  His principal duty assignment during the entire time 
frame was as a lineman with the Headquarters and Headquarters 
Company, 98th Supply and Service Battalion (GS).  The 
personnel records do not reflect that he was awarded any 
combat medal, and they do not reflect that he participated in 
any campaign.  

Also considered were reports of VA outpatient visits on 
periodic occasions between 1978 and 1986 for various 
complaints unrelated to PTSD.

Also considered by the RO at that time was a May 1995 
statement from a counselor at a local Vet Center which 
indicated the veteran had been seen at that facility for 
about two months with symptoms and history which were 
consistent with someone experiencing PTSD.  It was reported 
that in the veteran's case, it would appear that his 
experiences in Vietnam appeared to be the primary stressor.  
No reference was made in the report to any stressful events.

Also of record at the time of the June 1996 decision was an 
April 1996 statement from the veteran responding to a VA 
letter requesting information on the claimed stressors.  He 
reported that he participated in Operation "DUSTOFF" 
retrieving wounded individuals from the field by helicopter.  
He claimed that he saw many dead soldiers, although he was 
not serving in graves registration.  He stated that he 
volunteered for one recovery flight.  He also reported that 
he participated in a convoy which was ambushed sometime 
between December 1966 and December 1967 and he saw "many dead 
bodies."  He also saw someone's head blown off, but he could 
not remember the individual's name.  He also reported having 
memories of having seen wounded soldiers brought in and out 
of the field hospital on a daily basis because his barracks 
was next to the facility.  He also recalled being involved in 
guard duty and seeing "many get shot by snipers."  However, 
he was not able to remember any names of individuals who had 
been shot or killed.

Also before the RO at the time of his June 1996 decision was 
the report of a psychiatric examination accorded the veteran 
by VA in April 1996.  At that time he stated that while 
serving in Vietnam his assignment consisted of serving as a 
telephone lineman, doing guard duty, and serving as a driver 
in convoys delivering troops to various areas.  He reported 
he was exposed to small arms fire, but was never wounded.  He 
claimed that he saw a buddy get hit and he also recalled one 
occasion when a truck from one of the convoys ran over a 
Korean soldier.  Current mental status examination was 
essentially unremarkable and the diagnosis was that there was 
insufficient evidence to warrant a diagnosis of PTSD since 
the veteran "reports insufficient symptoms to meet criteria."

Also available for review at that time were reports of VA 
outpatient visits on periodic occasions in early 1996.  No 
reference was made to PTSD.  At the time of one such visit in 
April 1996 for follow-up for diabetes, notation was made that 
the veteran was alert and properly oriented.  

The evidence received subsequent to the 1996 decision 
includes the report of VA outpatient treatment and evaluation 
accorded the veteran in September 1995 at the VA Medical 
Center in Kansas City.  Included among the additional 
evidence submitted were reports of treatment at the VA 
Medical Center in Leavenworth between May 1997 and March 
1998.  These records reflect that the veteran attended 
psychotherapy sessions.  At the time of one such visit in 
June 1997, the veteran indicated that he was late for his 
appointment because he got lost on the way.  He claimed that, 
on the way to the session, he saw a dead, dismembered deer 
lying on the road and this reminded him of dismembered bodies 
he had seen in combat.  At the time of another visit that 
same month, he reported having seen an individual who was 
shot in the head stumble out of a car and fall onto the 
sidewalk.  He claimed this had triggered flashbacks of a time 
in Vietnam when he saw someone shot in the head.

Also submitted subsequent to the 1996 decision are copies of 
VA medical records dated in early 1998.  At the time of one 
visit in late January 1998, it was indicated the veteran was 
to be scheduled for various consults.  One was at the mental 
health clinic where he was requesting counseling for PTSD. 

The Board has considered each item of evidence which has been 
added to the record since the 1996 rating decision to 
determine if it meets the test of being new and material.  
The Board finds that the additional medical records relating 
to subsequent post service diagnosis and treatment of the 
veteran's psychiatric symptomatology, while new, is not 
material in that it fails to provide any additional relevant 
evidence as to the issue of whether the veteran has a PTSD 
which was incurred in or related to his active service.  
While reference has been made to PTSD in some of the 
evidence, it is not clear whether or not it has been 
diagnosed or simply reported by the veteran.  Regardless, the 
evidence added to the record since June 1996 sheds no further 
light on the question of a causal or etiologic relationship 
between service and PTSD, since no stressor has been 
specifically identified as the cause of the PTSD, nor has the 
veteran ever been specifically diagnosed with PTSD.  The 
Board, therefore, finds that medical records submitted 
subsequent to the 1996 rating decision fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant currently suffers from PTSD that was incurred as a 
result of stressful incidents he reportedly experienced in 
service.  Previous medical records which included notations 
of the post service existence of psychiatric symptomatology 
were considered by the RO in its June 1996 decision and found 
not sufficient to support the veteran's claim.  Currently, 
there is no evidence of record to corroborate the veteran's 
history of stressful events, and there is evidence in the 
service medical records and elsewhere that actually 
contradicts him.  The evidence presented is not new and 
material because it has no significance until and unless 
"credible supporting evidence that the claimed inservice 
stressor actually occurred" is submitted.  38 C.F.R. 
§ 3.304(f).  Therefore, these records, while evidence not 
previously of record, do not constitute "material" evidence 
because they do not shed any light on the existence of a 
medical nexus between the veteran's experiences while serving 
in Vietnam and his claimed PTSD.  New and material evidence 
not having been submitted, therefore, the claim of 
entitlement to service connection for PTSD is not reopened.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened.  



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 

